Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16b" and “16f” and "18" have both been used to designate the bubbles.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 3/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “convex polymer pads;” “first set of pads 16a, 16b are attached to the toe portion. These pads include a first, inner pad 16a having a generally crescent-shaped configuration and a second set of elongated outer pads 16b arranged around the inner pad 16a generally outlining the inner pad. A second set of pads 16c, 16d are attached to the ball portion.  These pads include a first, inner pad 16c having a generally kidney-shaped configuration and a second set of elongated outer pads 16d arranged around the inner pad 16c generally outlining the inner pad. A third set of pads 16e, 16f are attached to the arch portion. These pads include a first, inner pad 16e having a generally crescent-shaped configuration and a second set of elongated outer pads 16f arranged around the inner pad 16e generally outlining the inner pad. A fourth set of pads 16g, 16h are attached to the heel portion. These pads include a first, inner pad 16g having a generally oval-shaped configuration and a second set of elongated outer pads 16h arranged around the inner pad 16g generally outlining the inner pad.”
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the limitations “attaching at least one convex polymer template to the knitted foot garment toe portion corresponding with the contours of the toes of a foot; ii. attaching at least one convex polymer template to the knitted foot garment ball portion corresponding with the contours of the ball of a foot; iii attaching at least one convex polymer template to the knitted foot garment arch portion corresponding with the contours of the arch of a foot; and iv. attaching at least one convex polymer template to the knitted foot garment heal portion corresponding with the contours of the heal of a foot” are unsupported by the specification for at least two reasons.  First, there is no support to claim that the shape of the template is “convex.”  Second, there no support to claim a separate template is attached at each portion.  Rather, the specification (para 14 of the Publication) discloses attaching a single pad to the garment.
As to claims 9 and 11, there is no support for the “generally crescent-shaped polymer template” limitations. 
As to claims 10 and 12, there is no support for the “generally kidney-shaped polymer template” limitations. 
As to claims 9-12, there is no support for attaching a shape specific polymer template at the recited portions in combination with the attaching step of claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Steps i, ii, ii and iv of claim 1 recite the limitation "at least one convex polymer template."  Is the at least one convex polymer template part of the previously recited “plurality of polymer templates?”  Additionally, are the “at least one convex polymer template” recited in each of the steps the same polymer template or different polymer templates?
Claims 9-12 recite “said attaching a plurality of polymer templates step.”  It’s not clear if the recited plurality of polymer templates refer to the same plurality of polymer templates previously recited.  
	
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748